Citation Nr: 0533168	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  01-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The veteran was initially denied service connection for a 
psychiatric disability, to include major depression and PTSD, 
in a September 1997 rating decision.  Although the veteran 
filed a Notice of Disagreement regarding this decision, he 
failed to perfect an appeal and the decision became final.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

In June 1999, the veteran requested that his previously-
denied service-connection claim for PTSD be reopened based 
upon the submission of new and material evidence.  He did not 
at that time indicate a desire to reopen his claim for a 
psychiatric condition other than PTSD.  A November 1999 
rating decision declined to reopen the PTSD claim on the 
basis that new and material evidence had not been submitted.  
The veteran disagreed with that decision and initiated the 
instant appeal.  The RO subsequently reopened the claim in a 
December 2000 Statement of the Case (SOC) and denied it on 
the merits.  The veteran duly perfected an appeal.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in April 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  


Issues not on appeal

An April 2003 rating decision also denied service connection 
for tonsillitis, and also denied compensation benefits under 
38 U.S.C.A. § 1151 for urticaria, neck scars, and 
"psychological trauma."  To the Board's knowledge, the 
veteran has not disagreed with that decision, and those 
issues are therefore not in appellate status.  

The April 2003 rating decision also denied service connection 
for chronic bronchitis.  The veteran disagreed with that 
decision and a SOC was issued in July 2004.  In June 2005, 
the veteran submitted a statement noting disagreement with 
the previous denial of service connection for chronic 
bronchitis.  Because this statement was received more than 
one year from the date the veteran was forwarded notice of 
the April 2003 rating decision, and more than 60 days from 
the issuance of the July 2004 SOC, it does not constitute a 
timely-filed substantive appeal.  See 38 C.F.R. § 20.302 
(2005).  The issue of service connection for chronic 
bronchitis is therefore not currently before the Board.  

The Board observes in passing that the matter of the 
timeliness of filing of a substantive appeal is itself an 
appealable issue.  See 38 C.F.R. § 19.34 (2003).
There is no indication in the record that the veteran has 
initiated such an appeal.

The Board also notes that following the April 2005 hearing, 
the veteran's representative submitted a statement expressing 
a desire to reopen the veteran's previously-denied service-
connection claim for a psychiatric disability other than 
PTSD.  The RO denied the claim by way of a July 2005 letter.  
The veteran has not disagreed with that decision.  The only 
issue currently on appeal is that listed on the first page of 
this decision, namely the PTSD claim.


FINDING OF FACT

A preponderance of the medical evidence does not show a 
current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  He 
essentially claims that this condition is the result of, 
inter alia, his learning about the death of members his 
former unit in Vietnam.  [The veteran himself did not serve 
in Vietnam; he allegedly learned of these deaths while 
serving within the continental United States].  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by numerous SOCs and Supplemental Statements of the 
Case (SSOCs) of the pertinent law and regulations (including 
those related to service connection for PTSD), of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in July 
2003 which was specifically intended to address the 
requirements of the VCAA.  The July 2003 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show "an injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in 
service which caused injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your current disability and an injury, disease, or event in 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the July 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "relevant records from any Federal 
agency" including "medical records from the military, from 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The July 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency who has them . . . 
[i]t is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency."  More specifically, the July 2003 
letter instructed the veteran that if "you had private 
treatment that has not already been submitted, send us the 
records.  If you would like us to request the records, 
complete a separate form for each provider, sign, and return 
the enclosed VA Form 21-4142."  This letter also advised the 
veteran to provide the "location and dates of treatment" at 
VA medical facilities so that such records could be obtained.  
The veteran was specifically admonished that "[w]e 
especially need medical evidence showing a current diagnosis 
of PTSD, related to your inservice stressors" (emphasis in 
original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The July 2003 letter advised the veteran to "identify all 
evidence of any post-service treatment for PTSD" and to send 
a statement including "all information from the date of 
onset of the condition(s) to the present."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his service-
connection claim for PTSD.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  In this case, the veteran's PTSD claim was initially 
adjudicated by the RO in November 1999, a year before the 
enactment of the VCAA in November 2000.  Furnishing the 
veteran with VCAA notice prior to initial adjudication was 
clearly an impossibility; VA's General Counsel has held that 
the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.

In the instant case, the veteran was provided with VCAA 
notice regarding his PTSD claim via the July 2003 VCAA 
letter.  His claim was then readjudicated in a June 2004 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, extensive VA and private treatment records, the 
report of multiple VA psychiatric examinations, records from 
the Social Security Administration, and the opinions of 
various mental health professionals.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned VLJ in April 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis

Initial matters

As was noted in the Introduction, the veteran's service-
connection claim for PTSD was previously denied in a 
September 1997 rating decision.  The veteran did not perfect 
an appeal of that decision, and it became final.  In such 
circumstances, the Board must first determine whether new and 
material evidence has been submitted before reopening the 
claim and adjudicating it on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].   

The RO has found that new and material evidence, in the form 
of recent assessments of PTSD, had been submitted which is 
sufficient to reopen the claim.  The Board agrees, and will 
therefore address the claim on the merits.  There is no 
prejudice to the veteran in the Board's doing so; the RO has 
previously considered the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

As was discussed in the Introduction, the veteran has 
specifically limited his current claim to one of service 
connection for PTSD.  None of the veteran's other variously 
diagnosed psychiatric disabilities is the subject of this 
appeal.

Discussion

As explained in the law and regulations section above, 
service connection for PTSD requires that three elements be 
met: (1) medical evidence diagnosing PTSD; (2) combat status 
or credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2005).

With respect to the first element, that of a current PTSD 
diagnosis, the veteran has a long and complex psychiatric 
history covering over three decades and including literally 
thousands of pages of inpatient and outpatient treatment 
records, including numerous psychiatric examination reports 
from a vast array of mental health professionals.  While the 
medical records themselves are voluminous, certain 
symptomatology has consistently emerged.  Most significantly, 
the record reveals that the veteran has routinely exhibited 
poor impulse control, with extreme anger management problems 
which have at times been manifested by exceedingly violent 
behavior.  The veteran's history of violence includes the 
murder of his first wife, the attempted drowning of his 
second wife, a bungled arson attempt in which the veteran 
sustained severe burns covering 70 percent of his body, and 
his arrest in the late 1990s for possession of explosives 
(the veteran at that time voiced his desire to "blow up" 
Milwaukee City Hall).  These and other incidents of mayhem 
have led to multiple periods of incarceration.

Medical records also reveal the veteran's report of visual 
and auditory hallucinations; his regular report of homicidal 
and suicidal thoughts; his suspicion and paranoia regarding 
others, especially authority figures; severe anxiety and 
depression; impairment in memory and concentration; social 
isolation; family discord; and mood instability.  A history 
of drug and alcohol abuse has also been noted.  Treatment 
records also reveal that the veteran suffers from depressive 
symptoms resulting from multiple nonservice-connected 
musculoskeletal disabilities.  

The veteran has also reported survivor guilt regarding 
friends of his who were killed in Vietnam.  Depression, 
nightmares, and intrusive thoughts regarding these 
individuals have been frequently mentioned in the medical 
examination and treatment reports.

Multiple psychiatric diagnoses have been rendered to account 
for the above symptomatology, including, inter alia, a major 
depressive disorder, adjustment disorder, schizoaffective 
disorder, a thought disorder, dysthymic disorder, anti-social 
personality disorder with narcissistic and paranoid features, 
and PTSD.  

The question of whether the veteran currently has PTSD, as 
opposed to some other psychiatric disability (or combination 
thereof), is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  There are however, multiple medical 
opinions which address the issue of the veteran's proper 
psychiatric diagnosis.  

R.P., M.S.W., a Vet Center social worker, and S.M., B.S., a 
"readjustment counseling specialist" have diagnosed the 
veteran with PTSD.  These are the only PTSD diagnoses of 
record.  A plethora of other mental health professionals,  
including various psychologists, psychiatrists, counselors, 
and social workers, have rendered diagnoses other than PTSD 
over several decades.  Many of these clinicians have 
indicated that while the veteran may have certain PTSD-like 
symptoms, he does not meet the criteria for a diagnosis of 
PTSD.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches. . . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the probative value of 
the opinions of R.P. and S.M., which are the only opinions 
supportive of the veteran's claim,  to be far outweighed by 
the vast majority of other medical opinions of record which 
fail to provide a PTSD diagnosis and instead attribute the 
veteran's psychiatric disability to other diagnosed 
conditions, to include antisocial personality disorder.  It 
is not only the sheer number of medical opinions which 
provide psychiatric diagnoses other than PTSD, although this 
is powerful evidence against the claim.  Nor is it 
necessarily the fact that a number of the medical assessments 
specifically refute a PTSD diagnosis, although this is also 
strong evidence against the claim.  Rather, the medical 
opinion evidence, spread over decades and taken as a whole, 
lead the Board to conclude that the veteran does not have 
PTSD. 

The only assessments of PTSD are those of R.P. and S.M.  In 
assessing R.P. and S.M.'s conclusions that the veteran has 
PTSD, the Board specifically notes that while they outlined 
various psychiatric symptomatology exhibited by the veteran, 
their opinions appear to be unaccompanied by a complete 
review of the claims file, and they fail to note or otherwise 
explain the veteran's extremely lengthy psychiatric history, 
which does not otherwise contain a PTSD diagnosis.  
These opinions also fail to note any specific psychological 
testing that was employed in arriving at a PTSD diagnosis.  
Both R.P. and S.M. also neglected to comment on the role 
numerous other legal, personal, familial, and (non-
psychiatric) health problems have played in the veteran's 
overall psychiatric disability picture.  

In short, the two assessments of PTSD are conclusory; fail to 
discuss the veteran previous medical history, which includes 
a number of psychiatric diagnoses, none of which is PTSD; and 
fail to provide any explanation as to why PTSD purportedly 
exists.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the health care professional to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  For these reasons, the Board 
discounts these two assessments.  

In contrast to the opinions of R.P. and S.M., the remainder 
of the medical opinions include a complete review of the 
claims file by most, if not all, of the medical professionals 
involved.  Many of these opinions arrived at psychiatric 
diagnoses other than PTSD only after conducting extensive 
psychological testing.  In almost every instance, a review of 
the veteran's non-service stressors and non-psychiatric 
health problems was completed, with extensive commentary 
being made on how these other disabilities impact the 
veteran's overall psychiatric disability picture.  More 
importantly, thorough explanations were provided for all 
opinions rendered.

The Board also notes that of the most of the non-PTSD 
psychiatric diagnoses were rendered by either psychiatrists 
(M.D.'s) or psychologists (at the Ph.D. level).  
On the other hand R.P and S.M. hold the position of social 
worker and "readjustment counseling specialist," 
respectively, and do not have the educational level of the 
many other health care professionals who have evaluated the 
veteran over the years.  The Board cannot reject the opinions 
of R.P. and S.M. merely because of their training.  See Goss 
v. Brown, 9 Vet. App. 109 (1996) [to qualify as an expert, a 
person need not be licensed to practice medicine, but just 
have special knowledge and skill in diagnosing and treating 
human ailments].  However, in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997).  The Board 
therefore has considered the higher level of training and 
scholarship of the various clinicians who either stated that 
the veteran does not have PTSD or rendered psychiatric 
diagnoses other than PTSD.

The Board additionally observes that a number of the 
psychiatric and psychological evaluations of the veteran 
which did not diagnose PTSD took into account, and rejected, 
his claim that he had survivor guilt because he knew certain 
individuals who were later killed in Vietnam, and that such 
survivor guilt was purportedly the cause of his later 
psychiatric problems, to include numerous violent and self-
destructive episodes.  The Board again observes that the 
veteran himself did not serve in Vietnam, and he has not 
contended that he did.

In short, in weighing the relative probative value of the 
various medical opinions in the claims file, the Board places 
far greater weight on the numerous evaluations of psychiatric 
problems other than PTSD by psychiatrists and psychologists, 
than it does on the conclusory statements to the contrary 
made by R.P., M.S.W., a Vet Center social worker, and S.M., 
B.S., a "readjustment counseling specialist".

To the extent that the veteran himself has contended he has 
PTSD, it is now well established that an opinion of a person 
without medical training or experience on medical matters 
such as diagnosis and etiology is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
opinion that he currently suffers from PTSD is therefore of 
no probative value.

Accordingly, the first element of 38 C.F.R. § 3.304(f), that 
of a current PTSD diagnosis, has not been met and the 
veteran's claim fails on this basis alone.  See Brammer, 
supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].   

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded, based on the medical evidence of record, 
that the veteran does not in fact have PTSD.  A preponderance 
of the evidence is against his claim as to this crucial sub-
issue.  The benefit sought on appeal is therefore denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


